UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6272



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LUIS BONILLA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-522-A, CA-98-11-AM)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Luis Bonilla, Appellant Pro Se.   Bernard James Apperson, III,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Luis Bonilla seeks to appeal the district court’s orders deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1999), and his motion for reconsideration.    We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Bonilla, Nos. CR-95-522-A; CA-98-11-AM (E.D. Va.

Oct. 28, 1998 & Jan. 20, 1999).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 19, 1999, the district court’s records show that it was
entered on the docket sheet on January 20, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2